NO. 07-03-0449-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                      APRIL 26, 2004

                          ______________________________


                       BENJAMINE WILLIAM CHIPMAN AKA
                     BENJAMIN WILLIAM CHIPMAN, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

        FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

               NO. 86047; HONORABLE CHARLES D. CARVER, JUDGE

                          _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Pursuant to a plea agreement, appellant Benjamine William Chipman aka Benjamin

William Chipman was convicted of forgery and punishment was assessed at two years

confinement in a state jail facility, suspended for five years of community supervision. After

a hearing on the State’s motion to revoke, the trial court revoked appellant’s community
supervision and assessed the original punishment. In presenting this appeal, counsel has

filed an Anders1 brief in support of a motion to withdraw. We affirm and grant counsel’s

motion to withdraw.


       In support of his motion to withdraw, counsel has certified that he has diligently

reviewed the record and, in his opinion, the record reflects no reversible error or grounds

upon which an appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Thus, he concludes the appeal is frivolous and without

merit. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel

has discussed why, under the controlling authorities, there is no error in the court's

judgment. Counsel has also shown that he sent a copy of the brief to appellant, and

informed appellant that, in counsel's view, the appeal is without merit. In addition, counsel

has demonstrated that he notified appellant of his right to review the record and file a pro

se brief if he desired to do so. By its brief the State agrees with appellate counsel that no

reversible error is presented and the sentence was within the punishment range authorized

by statute. Appellant filed a pro se response complaining of his counsel’s performance at

the revocation hearing.


       A review of the record establishes that appellant was convicted of forgery on

October 7, 2002, and placed on community supervision for five years. By its amended

motion to revoke, on June 24, 2003, the State alleged appellant had violated numerous


       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
conditions of his community supervision. Of the 19 allegations advanced by the State,

appellant freely and voluntarily pled true to violating six of the conditions of community

supervision. Evidence was presented on a seventh allegation after which the trial court

found appellant had violated the terms of community supervision and assessed the original

punishment of two years confinement in a state jail facility.


       By the Anders brief, counsel does not raise any arguable points. Appellant, however,

complains of his counsel’s performance at the revocation hearing. He asserts counsel was

held in contempt for being late to the hearing and also represented to him that he would

only receive 14 months for revocation of his community supervision and a new offense. A

claim of ineffective assistance of counsel is reviewed under the standard set out in

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Under

Strickland, a defendant must establish that (1) counsel’s performance was deficient (i.e.,

fell below an objective standard of reasonableness), and (2) there is a reasonable

probability that but for counsel’s deficient performance, the result of the proceeding would

have been different, a reasonable probability being a probability sufficient to undermine

confidence in the outcome. Rylander v. State, 101 S.W.3d 107, 110 (Tex.Cr.App. 2003);

see also Hernandez v. State, 726 S.W.2d 53, 55 (Tex.Cr.App. 1986). Any allegation of

ineffectiveness must be firmly founded in the record, and the record must affirmatively

demonstrate the alleged ineffectiveness.         Thompson v. State, 9 S.W.3d 808, 813

(Tex.Cr.App. 1999). Where, as here, the record on direct appeal is not sufficient to show

that counsel’s representation was so deficient as to meet the first prong of Strickland,

                                             3
appellant has failed to meet his burden to show that counsel’s performance prejudiced his

defense. See Mitchell v. State, 68 S.W .3d 640, 642 (Tex.Cr.App. 2002).


       Appellate review of a revocation order is limited to determining whether the trial court

abused its discretion. Cardona v. State, 665 S.W .2d 492, 493 (Tex.Cr.App. 1984); Jackson

v. State, 645 S.W .2d 303, 305 (Tex.Cr.App. 1983). One sufficient ground for revocation

supports the trial court’s order. Moore v. State, 605 S.W.2d 924, 926 (Tex.Cr.App. 1980).

Additionally, a plea of true standing alone is sufficient to support the trial court’s revocation

order. Moses v. State, 590 S.W.2d 469, 470 (Tex.Cr.App. 1979). Appellant’s plea of true

to six allegations is sufficient to support the trial court’s revocation order.


       We have also made an independent examination of the entire record to determine

whether there are any other arguable grounds which might support this appeal. See

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988). We have found no

non-frivolous issues and agree with counsel that the appeal is without merit. Currie v.

State, 516 S.W.2d 684 (Tex.Cr.App. 1974); Lacy v. State, 477 S.W.2d 577, 578

(Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of the

trial court is affirmed.


                                                    Don H. Reavis
                                                      Justice

Do not publish.

                                               4